Citation Nr: 1538047	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  07-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left Achilles tendonitis.

2.  Entitlement to an initial compensable rating for right Achilles tendonitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee surgical scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2014, the RO granted service connection for a right wrist disability and a left wrist disability.   The April 2014 rating decision constituted a full grant of the benefits sought, and the claims for service connection for a right wrist disability and a left wrist disability are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has remanded the case to the RO for additional development multiple times.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  The Veteran does not have chronic left Achilles tendonitis that was incurred in or caused by his active service.

2.  The Veteran's right Achilles tendonitis does not result in actually painful motion right ankle, or moderate limitation of motion.

3.  The Veteran's left knee surgical scars do not have an area exceeding 12 square inches or 77 square centimeters.



CONCLUSIONS OF LAW

1. Criteria for service connection for left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial compensable rating for right Achilles tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321. 4.1, 4.3, 4.71a, Diagnostic Code 5024 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee surgical scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes  7801, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for left Achilles tendonitis, which he contends was incurred during his active service in 2000.  He filed his initial claim for service connection in June 2005, which was denied by the RO in January 2006.  The denial was appealed to the Board, and the Board has remanded the claim multiple times for additional development.

The Veteran's STRs show that at his entrance examination, he specifically denied having any foot trouble.  In January 1984 and January 1987, the Veteran had normal examinations of his feet and lower extremities.  In May 1993 and December 2004, he had normal examinations of his feet and lower extremities, but for a scar on his left knee.  During his service, while he was treated for right Achilles tendonitis, which is service connected, the STRs contain no evidence of any complaints, symptoms, or treatment for left Achilles tendonitis.  

The Veteran has been afforded multiple VA examinations.  Just after the Veteran's separation from service, the Veteran was afforded his first VA examination in August 2005.  On examination, he had normal left ankle range of motion.  In addition, a left ankle x-ray was normal.  The examiner diagnosed the Veteran with a normal left Achilles.

At a September 2009 VA examination, his left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or deformity.  He had normal left ankle range of motion.

At a December 2013 VA examination, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that it was less likely than not that the Veteran's left Achilles tendonitis was incurred in or caused by the Veteran's active service as there were no STRs regarding left Achilles tendonitis and the earliest time the Veteran was seen for left Achilles tendonitis was in March 2008, several years after separation from service.  

The Veteran's STRs do not show that he was either treated for or diagnosed with left Achilles tendonitis during service.  The Veteran was first treated for left Achilles tendonitis in March 2008, nearly three years after his separation from service.  Moreover, at August 2005 and September 2009 VA examinations, his left ankle was found to be normal on physical examination.  Additionally, the December 2013 VA examiner opined that the Veteran's left ankle tendonitis was less likely than not incurred in or caused by his active service.

After weighing all the evidence, the Board finds the greatest probative value in the December 2013 VA examiner's opinion.  The opinion is consistent with the Veteran's STRs and post-service treatment records, which do not document left Achilles tendonitis.  

In addition, the Veteran has not submitted any evidence supporting his contention that his left Achilles tendonitis was incurred in or caused by his active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the December 2013 VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's left Achilles tendonitis.

Consideration has been given to the Veteran's assertion that his left Achilles tendonitis was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of Achilles tendonitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Achilles tendonitis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as x-rays or MRIs are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his left Achilles tendonitis, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating tendon inflammation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as pain.  Here, the Veteran has stated that he has experienced left Achilles tendonitis symptoms since 2000.  However, the Veteran's STRs and medical treatment records do not support his contention.  
 
Accordingly, the criteria for service connection have not been met for left Achilles tendonitis.  Therefore, the claim is denied.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Achilles Tendonitis

In January 2006, the Veteran was granted service connection for right Achilles tendonitis and assigned noncompensable rating under Diagnostic Code 5024 for tenosynovitis effective June 1, 2005.

Diagnostic Code 5024 directs that the evaluation will be based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a , Diagnostic Code 5024 (2015).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate limitation of motion of the ankle is rated at 10 percent, while marked limitation of motion is rated at 20 percent.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

As will be discussed, the evidence of record fails to establish that a compensable disability rating is warranted and does not support a finding that the Veteran's service connected right Achilles tendonitis results in any limitation of motion.

The Veteran's treatment records show that in January 2007, he had normal strength and a normal gait.

At an August 2005 VA examination, he had normal right ankle range of motion with no pain, lack of endurance, fatigue, weakness, or incoordination.  A right ankle x-ray was normal, although an MRI did confirm the presence of chronic right Achilles tendonitis.

At a September 2009 VA examination, the Veteran reported having weakness, stiffness, lack of endurance, fatigability, tenderness, and pain.  He also reported difficulty with standing and walking.  On examination, he had a normal gait.  His right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  He had normal right ankle range of motion.  His right ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner reported that there was no change in the diagnosis of the Veteran's right Achilles tendonitis.

At a December 2013VA examination, the Veteran demonstrated normal right ankle plantar flexion with no objective evidence of painful motion.  He had right ankle dorsiflexion to 10 degrees with no evidence of painful motion.  However, the examiner noted that this was the Veteran's normal range of motion.  Repetitive testing resulted in no additional limitations.  He had no functional loss or impairment.  He retained normal 5/5 strength.  He had no joint instability or ankylosis.  The examiner diagnosed the Veteran with resolved right Achilles tendonitis with no residuals as he had no present symptoms or problems.

The Veteran's treatment records do not document much, if any, right ankle limitation of motion.  At the August 2005, September 2009, and December 2013 VA examinations, he had normal right ankle range of motion.  Although he was noted to have reduced right ankle dorsiflexion at his December 2013 VA examination, this was noted to be the Veteran's normal range of motion.  Moreover, even if it were not felt to be his normal range of motion, the fact remains that the Veteran still demonstrated full plantarflexion and dorsiflexion only reduced by 10 degrees.  Moreover, repetitive testing resulted in no changes.  Thus, the examinations consistently show that the Veteran had no additional right ankle limitation of motion.  In addition, the December 2013 VA examiner diagnosed the Veteran with resolved right Achilles tendonitis.  As such, the Board does not believe that such a rating is commensurate with "moderate" limitation of motion of the ankle.  Thus, the Veteran's right Achilles tendonitis does not warrant a compensable rating under Diagnostic Code 5024.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a compensable rating for the Veteran's service connected right Achilles tendonitis is not warranted on the basis of functional loss due to pain or weakness in this case.  The August 2005 and September 2009 examiners noted that the Veteran's right ankle had no pain, weakness, fatigue, or incoordination.  The December 2013 VA examiner noted that the Veteran had no objective evidence of painful motion, normal strength, and normal range of motion, even going as far as to term the disability resolved.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

It is not disputed that the Veteran's right Achilles tendonitis has caused some impairment over the years, but the fact remains that he is not entitled to a compensable rating due to pain as he retained normal range of motion on examinations with limited objective evidence of pain.  It is noted that the Veteran's condition was termed resolved on his most recent VA examination.  Moreover, on earlier examinations in 2005, there was no pain noted in either ankle.  At the 2007 VA examination, the Veteran did report right ankle tenderness, but no pain was noted on range of motion testing.  As such, the Board does not find that the weight of the evidence shows the Veteran's right ankle to be actually painful, and 38 C.F.R. § 4.59 is not for application.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right Achilles tendonitis undoubtedly causes some issues.  However, the record contains no evidence showing that his right Achilles tendonitis rises to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

As such, the criteria for an initial compensable rating for the Veteran's right Achilles tendonitis have not been met, and the Veteran's claim is denied.


Left Knee Surgical Scars

In May 2007, the Veteran was granted service connection for left knee surgical scars at a noncompensable rate, which the Veteran appealed in July 2008.  In April 2014, the RO assigned 10 percent rating under Diagnostic Code 7804 effective November 30, 2006.

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, neither the Veteran, nor his representative, has requested such consideration.  As such, the criteria in effect at the time the Veteran's claim was received are applicable.

Under Diagnostic Code 7804, a 10 percent rating is assigned when there are superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

For scars that do not involve the head, face, or neck the only way to receive a rating in excess of 10 percent is for the scars to be either deep, meaning associated with underlying soft tissue damage, or to cause limitation of motion.  Under Diagnostic Code 7801, a 20 percent rating is assigned for scars other than the head, face, or neck that are deep or cause limited motion with an area exceeding 12 square inches or 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

At the August 2005 VA examination, the Veteran had a fresh surgical scar that was well-healed with no tenderness, disfigurement, ulceration, adherence, tissue loss, keloid formation, hypo-hyper pigmentation, or abnormal texture.  The scar measured 11 centimeters by 0.2 centimeters.

At the September 2009 VA examination, the Veteran had scars secondary to knee surgeries, which were painful on examination and disfiguring.  Two scars measured approximately 14 centimeters by 0.4 centimeters and three scars measured 1 centimeter by 0.3 centimeters.  There was no skin breakdown, keloid formation, limitation of motion, or limitation of function.  The examiner diagnosed the Veteran with left knee surgical scars that were painful.

In a December 2013 Scars/Disfigurement Disability Benefits Questionnaire, the VA examiner noted that the Veteran had two large residual scars on the left knee, which were asymptomatic and measured 1.9 centimeters by 0.3 centimeters and 2.13 centimeters by 0.3 centimeters.  The examiner indicated that the Veteran's scars were not painful or unstable.  The examiner indicated that the Veteran's scars did not result in any limitation of function.

The Veteran's treatment records do not document any complaints or treatment for his left knee surgical scars.  Taken in total, the Veteran's left knee surgical scars do not cover an area that exceeds 12 square inches or 77 square centimeters.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left knee surgical scars undoubtedly cause some issues.  However, the record contains no evidence showing that his left knee surgical scars encompass an area that would warrant the assignment of a 20 percent schedular rating.  

As such, the criteria for an initial rating in excess of 10 percent for the Veteran's left knee surgical scars have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected disabilities is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran clearly experiences symptoms from his right Achilles tendonitis and left knee surgical scars.  However, the schedular rating criteria specifically direct VA to consider ankle range of motion and the number of left knee scars.  The Board has necessarily considered all of the limitations that are a result of the Veteran's right Achilles tendonitis and left knee surgical scars.  Moreover, there is simply no allegation that the Veteran's service connected disabilities are unique or unusual in any way.  Additionally, even if the schedular rating criteria were not found to reasonably describe either the tendonitis or scars, the fact remains that neither has shown the hallmark characteristics of a disability that would warrant extraschedular consideration.  For example, neither condition has led to hospitalization and it is not shown that either has significantly impacted the Veteran's employment.  As such, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his right Achilles tendonitis or left knee surgical scars.  Thus, the Board finds that Rice is inapplicable 


ORDER

Service connection for left Achilles tendonitis is denied.

An initial compensable rating for right Achilles tendonitis is denied.

An initial disability rating in excess of 10 percent for left knee surgical scars is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


